Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about March 10, 2006, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
We reject defendant’s challenges to the choice of risk factors made by the Legislature and the Board of Examiners of Sex Offenders (see People v Bligen, 33 AD3d 489 [2006], lv denied 8 NY3d 803 [2007]; People v Joe, 26 AD3d 300 [2006], lv denied 7 NY3d 703 [2006]). In addition, defendant did not establish any special circumstances warranting a downward departure from *502his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). Concur—Lippman, EJ., Friedman, Sweeny and Moskowitz, JJ.